111 F.3d 136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Roosevelt HUNTER, Jr., Appellant.
No. 96-3776.
United States Court of Appeals, Eighth Circuit.
Submitted March 26, 1997.Filed March 31, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Roosevelt Hunter, Jr. challenges the sentence the district court1 imposed after he pleaded guilty to drug and firearms offenses.  The government argues the appeal should be dismissed because Hunter agreed in the plea agreement to waive his right to appeal.  We agree.  We have held that a promise made in a plea agreement is binding on a defendant and may be specifically enforced by the government.  See United States v. His Law, 85 F.3d 379, 379 (8th Cir.1996) (per curiam).  We therefore specifically enforce Hunter's promise against him by dismissing his appeal.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota